Meyer, J.
(dissenting). I agree with Mr. Justice Irwin Shapiro, on the analysis spelled out in his well-reasoned decision at the Appellate Division (64 AD2d 369), that this case involves not "educational malpractice” as the majority in this court suggests (pp 125, 126) but discernible affirmative negligence on the part of the board of education in failing to carry out the recommendation for re-evaluation within a period of two years which was an integral part of the procedure by which plaintiff was placed in a CRMD class, and thus readily identifiable as the proximate cause of plaintiff’s damages. I, therefore dissent.
Chief Judge Cooke and Judges Gabrielli and Jones concur with Judge Jasen; Judge Meyer dissents and votes to affirm in a memorandum in which Judges Wachtler and Fuchsberg concur.
Order reversed, with costs, and complaint dismissed.